Exhibit 10.1







SECOND AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT




THIS SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Second
Amendment”) is entered into as of the 30th day of March, 2012 by and between
Parlux Fragrances, Inc. (the “Company”) and Frederick E. Purches (the
“Executive” and, together with the Company, the “Parties”).

WHEREAS, the Company and the Executive entered into an Executive Employment
Agreement dated November 8, 2010 (the "Agreement"); and

WHEREAS, the Company and the Executive amended the Agreement on March 18, 2011
(“First Amendment”); and

WHEREAS, the Company and the Executive wish to further amend the Agreement on
the terms and conditions set forth in this Second Amendment (defined terms used
in this Second Amendment shall have the respective meanings ascribed to such
terms in the Agreement, unless redefined in this Second Amendment);

WHEREAS, the terms of this Second Amendment have been reviewed and approved by
the members of the Compensation Committee of the Board of Directors of the
Company (the “Committee”).

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration the receipt and adequacy of which
is hereby acknowledged, the Parties hereby agree as follows:

1.

Term of Agreement and Employment. Section #2 of the Employment Agreement “Term
of Agreement and Employment” is deleted in its entirety and replaced with the
following:

a)

 “The term of the Executive’s employment as an employee under this Agreement
will continue through January 31, 2013, unless terminated at an earlier date by
mutual written agreement. Compensation shall be as defined under section 3(a) of
the Agreement.

b)

At the termination of this Agreement on January 31, 2013 or earlier should the
parties agree, the company shall continue to engage the executive as a
consultant at the rate of $15,000 (Fifteen Thousand) per month for an additional
six (6) months and shall continue to provide full healthcare coverage for
himself and spouse in accordance with the terms provided to other executives
during this period.

c)

At the completion of the six months period noted in (b) above, the company shall
continue to provide the retired executive with full healthcare coverage for
himself and spouse for a period of eighteen (18) months in accordance with the
terms provided to other executives during this period.

d)

At the completion of the 18 months period noted in (c) above, the retired
executive shall qualify for an additional eighteen (18) months of healthcare
coverage in accordance with the COBRA guidelines then in effect, and the premium
shall be paid in full by the Executive.

2.

Section #4 “Executive Benefits” in the Employment Agreement is deleted in its
entirety and replaced with the following:

Executive Benefits. The Executive is entitled to four weeks of paid vacation
during the fiscal year commencing April 1, 2012. The Executive will generally be
able to participate in the benefit plans available to other executive officers
of the Company, and shall be provided with an automobile allowance of $800 per
month at the Company's expense. Executive shall participate in the group





--------------------------------------------------------------------------------

health, dental, disability, and life insurance benefit plans of the Company to
the extent and as set forth on Exhibit A, as such plans may exist from time to
time. Executive shall pay, through payroll deductions, the employee portion of
the benefits as is indicated on Exhibit A. Upon (a) expiration of the Term or
(b) termination of this Agreement or termination of a consultant engagement
pursuant to Section 1.b above, other than for Cause (meaning Executive’s willful
misconduct, commission of a felony, repeated disregard of his duties hereunder,
or material breach of this Agreement), the amended provisions of Section #2 of
the Employment Agreement will apply.

3.

Stock Options. As additional consideration for the Executive's services
hereunder and the covenants contained herein, the Company shall grant Executive
an option (the "Option") to purchase 50,000 shares of common stock of the
Company (the "Common Stock") pursuant to the Company's 2007 Stock Incentive
Plan. The Option (i) shall provide for an exercise price equal to the market
price of the Common Stock as of the close of trading on the Nasdaq National
Market on the date of this Agreement, and (ii) shall further provide that the
Option shall vest and be exercisable immediately with respect to 50,000 shares
of the Common Stock covered by the Option.

4.

Governing Law. This Amendment shall be governed by the laws of Florida without
regard to the application of conflicts of laws.

5.

Entire Agreement. This Second Amendment, together with the Agreement and the
First Amendment, constitutes the only agreement between Company and the
Executive regarding the Executive’s employment by the Company. This Second
Amendment, together with the Agreement and the First Amendment, supersedes any
and all other agreements and understandings, written or oral, between the
Company and the Executive regarding the subject matter hereof. A waiver by
either party of any provision of the Agreement or any breach of such provision
in an instance will not be deemed or construed to be a waiver of such provision
for the future, or of any subsequent breach of such provision. The Agreement, as
amended by the Amendment, may be further amended, modified or changed only by
further written agreement between the Company and the Executive, duly executed
by both Parties. Except as modified by the Amendment, the Agreement remains in
full force and effect between the Parties.

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this under
seal as of the date first above written.




 

PARLUX FRAGRANCES, INC.

EXECUTIVE

 

 

 

 

 

 

 

 

 

By:

/s/ Frank A. Buttacavoli

 

By:

/s/ Frederick E. Purches

 

 

 

Frank A. Buttacavoli, Exec. VP and COO

 

 

Frederick E. Purches, CEO and Chairman

 






